

116 S2884 IS: Small Business Fair Debt Collection Protection Act
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2884IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo apply the Fair Debt Collection Practices Act to small business debt to the same extent as such
			 Act applies to consumers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Fair Debt Collection Protection Act. 2.Fair debt collection practices for loans to small businesses (a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended—
 (1)in section 803 (15 U.S.C. 1692a)— (A)by striking (5) and inserting the following:
						
 (5)The term debt means any obligation or alleged obligation to pay money arising out of a transaction, whether or not such obligation has been reduced to judgment.; and
 (B)by adding at the end the following:  (9)The term commercial credit bureau means any person that—
 (A)for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating commercial credit information or other information on businesses for the purpose of furnishing consumer reports to third parties; and
 (B)uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.
 (10)The term consumer reports has the meaning given the term in section 603 of this Act.; and (2)by inserting after section 818 the following:
					
						818A.Application to small business debt
 (a)DefinitionThe term small business debt— (1)means any nonequity obligation or alleged obligation of a partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity that is less than $5,000,000; and
 (2)does not include any obligation or alleged obligation— (A)of an individual; or
 (B)that is primarily for personal, family, or household purposes. (b)ApplicationThis Act shall apply to small business debt to the same extent as this Act applies to debt..
 (b)Clerical amendmentThe table of contents for the Fair Debt Collection Practices Act is amended by inserting after the item relating to section 818 the following:
				818A. Application to small business debt..
 (c)Conforming amendmentsThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended— (1)in section 805(b), by inserting or a commercial credit bureau (as applicable) after consumer reporting agency;
 (2)in section 806(3)— (A)by striking consumers who and inserting consumers or small businesses that; and
 (B)by inserting  or to a commercial credit bureau (as applicable), after consumer reporting agency; and (3)in section 807(16), by inserting or a commercial credit bureau after this Act.